Exhibit 10.13

 

CONVERTIBLE PROMISSORY NOTE

 

Effective Date: November 17, 2017 U.S. $1,745,000.00

 

FOR VALUE RECEIVED, Inpixon, a Nevada corporation (“Borrower”), promises to pay
to Chicago Venture Partners, L.P., a Utah limited partnership, or its successors
or assigns (“Lender”), $1,745,000.00 and any interest, fees, charges, and late
fees on the date that is ten (10) months after the Purchase Price Date (the
“Maturity Date”) in accordance with the terms set forth herein and to pay
interest on the Outstanding Balance at the rate of ten percent (10%) per annum
from the Purchase Price Date until the same is paid in full. This Convertible
Promissory Note (this “Note”) is issued and made effective as of November 17,
2017 (the “Effective Date”). This Note is issued pursuant to that certain
Securities Purchase Agreement dated November 17, 2017, as the same may be
amended from time to time, by and between Borrower and Lender (the “Purchase
Agreement”). Certain capitalized terms used herein are defined in Attachment 1
attached hereto and incorporated herein by this reference.

 

This Note carries an OID of $225,000.00. In addition, Borrower agrees to pay
$20,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $1,500,000.00 (the “Purchase Price”),
computed as follows: $1,745,000.00 original principal balance, less the OID,
less the Transaction Expense Amount. The Purchase Price shall be payable by
Lender by wire transfer of immediately available funds.

 

1. Payment; Prepayment.

 

1.1. Payment. Provided there is an Outstanding Balance, on each Redemption Date
(as defined below), Borrower shall pay to Lender an amount equal to the
Redemption Amount (as defined below) due on such Redemption Date in accordance
with Section 8. All payments owing hereunder shall be in lawful money of the
United States of America or Conversion Shares (as defined below), as provided
for herein, and delivered to Lender at the address or bank account furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal.

 

1.2. Prepayment. Borrower may pay all (but not less than all) of the amount owed
under this Note earlier than it is due in accordance with the schedule set forth
below. Should Borrower make any prepayment in accordance with the schedule set
forth below, the amount payable shall be the amount set forth below under the
heading “Prepayment Amount,” and upon Lender’s timely receipt of such amount,
this Note shall be deemed paid in full:

 

Prepayment Date   Prepayment Amount       On or before December 31, 2017   100%
of the Outstanding Balance       On or after January 1, 2018 until February 1,
2018   115% of the Outstanding  Balance       On or after February 1, 2018 until
the Maturity Date   120% of the Outstanding Balance

 

2. Security. This Note is not secured.

 



 

 

 

3. Lender Optional Conversion.

 

3.1. Lender Conversions. Lender has the right at any time after the Purchase
Price Date until the Outstanding Balance has been paid in full, at its election,
to convert (each instance of conversion is referred to herein as a “Lender
Conversion”) all or any part of the Outstanding Balance into shares (“Lender
Conversion Shares”) of fully paid and non-assessable common stock, $0.001 par
value per share (“Common Stock”), of Borrower as per the following conversion
formula: the number of Lender Conversion Shares equals the amount being
converted (the “Conversion Amount”) divided by the Conversion Price (as defined
below). Conversion notices in the form attached hereto as Exhibit A (each, a
“Lender Conversion Notice”) may be effectively delivered to Borrower by any
method of Lender’s choice (including but not limited to facsimile, email, mail,
overnight courier, or personal delivery), and all Lender Conversions shall be
cashless and not require further payment from Lender. Borrower shall deliver the
Lender Conversion Shares from any Lender Conversion to Lender in accordance with
Section 9 below.

 

3.2. Conversion Price. Subject to adjustment as set forth in this Note, the
price at which Lender has the right to convert all or any portion of the
Outstanding Balance into Common Stock is $0.45 per share of Common Stock (the
“Conversion Price”).

 

4. Defaults and Remedies.

 

4.1. Defaults. The following are events of default under this Note (each, an
“Event of Default”): (a) Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; (b) Borrower fails
to deliver any Lender Conversion Shares in accordance with the terms hereof; (c)
Borrower fails to deliver any Redemption Conversion Shares (as defined below) in
accordance with the terms hereof; (d) a receiver, trustee or other similar
official shall be appointed over Borrower or a material part of its assets and
such appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; (e) Borrower becomes insolvent
or generally fails to pay, or admits in writing its inability to pay, its debts
as they become due, subject to applicable grace periods, if any; (f) Borrower
makes a general assignment for the benefit of creditors; (g) Borrower files a
petition for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); (h) an involuntary bankruptcy proceeding is commenced or filed against
Borrower; (i) Borrower defaults or otherwise fails to observe or perform any
covenant, obligation, condition or agreement of Borrower contained herein or in
any other Transaction Document (as defined in the Purchase Agreement), other
than those specifically set forth in this Section 4.1 and Section 4 of the
Purchase Agreement; (j) any representation, warranty or other statement made or
furnished by or on behalf of Borrower to Lender herein, in any Transaction
Document, or otherwise in connection with the issuance of this Note is false,
incorrect, incomplete or misleading in any material respect when made or
furnished; (k) the occurrence of a Fundamental Transaction without Lender’s
prior written consent; (l) Borrower fails to maintain the Share Reserve as
required under the Purchase Agreement; (m) Borrower effectuates a reverse split
of its Common Stock without twenty (20) Trading Days prior written notice to
Lender; (n) any money judgment, writ or similar process is entered or filed
against Borrower or any subsidiary of Borrower or any of its property or other
assets for more than $600,000.00, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) calendar days unless otherwise consented to
by Lender; (o) Borrower fails to be DWAC Eligible; (p) Borrower fails to observe
or perform any covenant set forth in Section 4 of the Purchase Agreement; and
(q) Borrower breaches any covenant or other term or condition contained in any
Other Agreements.

 



 2 

 

 

4.2. Remedies. At any time and from time to time after Lender becomes aware of
the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (d), (e), (f), (g) or (h) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of 22% per annum or the maximum rate permitted under applicable law (“Default
Interest”); provided, however, that no Default Interest shall accrue during the
Fundamental Default Measuring Period. For the avoidance of doubt, Lender may
continue making Lender Conversions and Redemption Conversions (as defined below)
at any time following an Event of Default until such time as the Outstanding
Balance is paid in full. Additionally, following the occurrence of any Event of
Default, Borrower may, at its option, pay any Lender Conversion in cash instead
of Lender Conversion Shares by paying to Lender on or before the applicable
Delivery Date (as defined below) a cash amount equal to the number of Lender
Conversion Shares set forth in the applicable Lender Conversion Notice
multiplied by the highest intra-day trading price of the Common Stock that
occurs during the period beginning on the date the applicable Event of Default
occurred and ending on the date of the applicable Lender Conversion Notice. In
connection with acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender’s right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower’s failure to
timely deliver Conversion Shares upon Conversion of the Note as required
pursuant to the terms hereof.

 

4.3. Fundamental Default Remedies. Notwithstanding anything to the contrary
herein, in addition to all other remedies set forth herein, the Fundamental
Liquidated Damages Amount shall be added to the Outstanding Balance upon
Lender’s delivery to Borrower of a notice (which notice Lender may deliver to
Borrower at any time following the occurrence of a Fundamental Default) setting
forth its election to declare a Fundamental Default and the Fundamental
Liquidated Damages Amount that will be added to the Outstanding Balance.

 

5. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments or Conversions called
for herein in accordance with the terms of this Note.

 



 3 

 

 

6. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

7. Rights Upon Issuance of Securities.

 

7.1. Subsequent Equity Sales. Except with respect to Excluded Securities, if
Borrower or any subsidiary thereof, as applicable, at any time this Note is
outstanding, shall sell, issue or grant any Common Stock, option to purchase
Common Stock, right to reprice, preferred shares convertible into Common Stock,
or debt, warrants, options or other instruments or securities to Lender or any
third party which are convertible into or exercisable or exchangeable for shares
of Common Stock (collectively, the “Equity Securities”), including without
limitation any Deemed Issuance, at an effective price per share less than the
then effective Conversion Price (such issuance is referred to herein as a
“Dilutive Issuance”), then, the Conversion Price shall be automatically reduced
and only reduced to equal such lower effective price per share. If the holder of
any Equity Securities so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options, or rights per share
which are issued in connection with such Dilutive Issuance, be entitled to
receive shares of Common Stock at an effective price per share that is less than
the Conversion Price, such issuance shall be deemed to have occurred for less
than the Conversion Price on the date of such Dilutive Issuance, and the then
effective Conversion Price shall be reduced and only reduced to equal such lower
effective price per share. Such adjustments described above to the Conversion
Price shall be permanent (subject to additional adjustments under this section),
and shall be made whenever such Equity Securities are issued. Borrower shall
notify Lender, in writing, no later than the Trading Day following the issuance
of any Equity Securities subject to this Section 7.1, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price, or other pricing terms (such notice, the “Dilutive Issuance Notice”). For
purposes of clarity, whether or not Borrower provides a Dilutive Issuance Notice
pursuant to this Section 7.1, upon the occurrence of any Dilutive Issuance, on
the date of such Dilutive Issuance the Conversion Price shall be lowered to
equal the applicable effective price per share regardless of whether Borrower or
Lender accurately refers to such lower effective price per share in any
subsequent Redemption Notice or Lender Conversion Notice.

 

7.2. Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price and the
Minimum Redemption Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision hereof, if Borrower at
any time on or after the Effective Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Conversion Price and the Minimum
Redemption Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7.2 shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7.2 occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 



 4 

 

 

8. Borrower Redemptions.

 

8.1. Redemption Conversions. Beginning on the date that is six (6) months after
the Purchase Price Date, Lender shall have the right, exercisable at any time in
its sole and absolute discretion, to redeem all or any portion of the Note (such
amount, the “Redemption Amount”) by providing Borrower with a notice
substantially in the form attached hereto as Exhibit B (each, a “Redemption
Notice”, and each date on which Lender delivers a Redemption Notice, a
“Redemption Date”). For the avoidance of doubt, Lender may submit to Borrower
any number of Redemption Notices in any given calendar month. Payments of each
Redemption Amount may be made (a) in cash, or (b) by converting such Redemption
Amount into shares of Common Stock (“Redemption Conversion Shares”, and together
with the Lender Conversion Shares, the “Conversion Shares”) in accordance with
this Section 8 (each, a “Redemption Conversion”) per the following formula: the
number of Redemption Conversion Shares equals the portion of the applicable
Redemption Amount being converted divided by the Conversion Price, or (c) by any
combination of the foregoing, so long as the cash is delivered to Lender on or
before the third Trading Day immediately following the applicable Redemption
Date and the Redemption Conversion Shares are delivered to Lender on or before
the applicable Delivery Date. Notwithstanding the foregoing, Borrower will not
be entitled to elect a Redemption Conversion with respect to any portion of any
applicable Redemption Amount and shall be required to pay the entire amount of
such Redemption Amount in cash, if on the applicable Redemption Date, there is
an Equity Conditions Failure, and such failure is not waived in writing by
Lender. In addition, notwithstanding anything herein to the contrary, in the
event the Closing Bid Price on the Trading Day immediately prior to any
Redemption Date is less than the Minimum Redemption Price, then Borrower must
deliver the entire Redemption Amount in cash. Notwithstanding that failure to
repay this Note in full by the Maturity Date is an Event of Default, the
Redemption Dates shall continue after the Maturity Date pursuant to this
Section 8 until the Outstanding Balance is repaid in full.

 

8.2. Allocation of Redemption Amounts. Following its receipt of a Redemption
Notice, Borrower may either ratify Lender’s proposed allocation in the
applicable Redemption Notice or elect to change the allocation by written notice
to Lender by email or fax within twenty-four (24) hours of its receipt of such
Redemption Notice, so long as the sum of the cash payments and the amount of
Redemption Conversions equal the applicable Redemption Amount. If Borrower fails
to notify Lender of its election to change the allocation prior to the deadline
set forth in the previous sentence, it shall be deemed to have ratified and
accepted the allocation set forth in the applicable Redemption Notice prepared
by Lender. Borrower acknowledges and agrees that the amounts and calculations
set forth thereon are subject to correction or adjustment because of error,
mistake, or any adjustment resulting from an Event of Default or other
adjustment permitted under the Transaction Documents (an “Adjustment”).
Furthermore, no error or mistake in the preparation of such notices, or failure
to apply any Adjustment that could have been applied prior to the preparation of
a Redemption Notice may be deemed a waiver of Lender’s right to enforce the
terms of any Note, even if such error, mistake, or failure to include an
Adjustment arises from Lender’s own calculation. Borrower shall deliver the
Redemption Conversion Shares from any Redemption Conversion to Lender in
accordance with Section 9 below on or before each applicable Delivery Date. If
Borrower elects to pay a Redemption Amount in cash, such payment must be
delivered on the second Trading Day immediately following the Redemption Date.
If Borrowers elects to make a payment in cash and fails to make such payment by
the required due date on two (2) separate occasions, Borrower shall lose the
right to make payments of Redemption Amounts in cash in the future without
Lender’s written consent.

 



 5 

 

 

9. Method of Conversion Share Delivery. On or before the close of business on
the third (3rd) Trading Day following each Redemption Date or the third (3rd)
Trading Day following the date of delivery of a Lender Conversion Notice, as
applicable (the “Delivery Date”), Borrower shall, provided it is DWAC Eligible
at such time, deliver or cause its transfer agent to deliver the applicable
Conversion Shares electronically via DWAC to the account designated by Lender in
the applicable Lender Conversion Notice or Redemption Notice. If Borrower is not
DWAC Eligible, it shall deliver to Lender or its broker (as designated in the
Lender Conversion Notice or Redemption Notice, as applicable), via reputable
overnight courier, a certificate representing the number of shares of Common
Stock equal to the number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by the
Delivery Date unless Lender or its broker, as applicable, has actually received
the certificate representing the applicable Conversion Shares no later than the
close of business on the relevant Delivery Date pursuant to the terms set forth
above. Moreover, and notwithstanding anything to the contrary herein or in any
other Transaction Document, at any time after the six (6) month anniversary of
the date of issuance of this Note, in the event Borrower or its transfer agent
refuses to deliver any Conversion Shares to Lender on grounds that such issuance
is in violation of Rule 144 under the Securities Act of 1933, as amended (“Rule
144”), Borrower shall deliver or cause its transfer agent to deliver the
applicable Conversion Shares to Lender with a restricted securities legend, but
otherwise in accordance with the provisions of this Section 9. In conjunction
therewith, Borrower will also deliver to Lender a written opinion from its
counsel or its transfer agent’s counsel opining as to why the issuance of the
applicable Conversion Shares violates Rule 144.

 

10. Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframes stated in Section 9, Lender, at any time prior to
selling all of those Conversion Shares, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares, with a
corresponding increase to the Outstanding Balance (any returned amount will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144). In addition, for each Lender Conversion, in the event that
Lender Conversion Shares are not delivered by the fourth (4th) Trading Day
(inclusive of the day of the Lender Conversion), a late fee equal to the greater
of (a) $500.00 and (b) 2% of the applicable Lender Conversion Share Value
rounded to the nearest multiple of $100.00 (but in any event the cumulative
amount of such late fees for each Lender Conversion shall not exceed 200% of the
applicable Lender Conversion Share Value) will be assessed for each day after
the third (3rd) Trading Day (inclusive of the day of the Lender Conversion)
until Lender Conversion Share delivery is made; and such late fee will be added
to the Outstanding Balance (such fees, the “Conversion Delay Late Fees”). For
illustration purposes only, if Lender delivers a Lender Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Lender
Conversion Shares to Lender and on the Delivery Date such Lender Conversion
Shares have a Lender Conversion Share Value of $20,000.00 (assuming a Closing
Trade Price on the Delivery Date of $0.20 per share of Common Stock), then in
such event a Conversion Delay Late Fee in the amount of $500.00 per day (the
greater of $500.00 per day and $20,000.00 multiplied by 2%, which is $400.00)
would be added to the Outstanding Balance of the Note until such Lender
Conversion Shares are delivered to Lender. For purposes of this example, if the
Lender Conversion Shares are delivered to Lender twenty (20) days after the
applicable Delivery Date, the total Conversion Delay Late Fees that would be
added to the Outstanding Balance would be $10,000.00 (20 days multiplied by
$500.00 per day). If the Lender Conversion Shares are delivered to Lender one
hundred (100) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$40,000.00 (100 days multiplied by $500.00 per day, but capped at 200% of the
Lender Conversion Share Value).

 



 6 

 

 

11. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its affiliates) to
beneficially own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

 

12. Issuance Cap. Notwithstanding anything to the contrary contained in this
Note or the other Transaction Documents, Borrower and Lender agree that the
total cumulative number of shares of Common Stock issued to Lender hereunder may
not exceed the requirements of Nasdaq Listing Rule 5635(d) (“Nasdaq 19.99%
Cap”), except that such limitation will not apply following Approval (defined
below) or if Borrower obtains from its counsel (or if Lender obtains from its
counsel) a written opinion that the Approval is not required. If the number of
Conversion Shares issued to Investor reaches the Nasdaq 19.99% Cap, so as not to
violate the 20% limit established in Listing Rule 5635(d), Borrower will use its
best efforts to obtain stockholder approval of the Note and the issuance of the
Conversion Shares, if necessary, in accordance with the requirements of Nasdaq
Listing Rule 5635(d) or a waiver from Nasdaq (the “Approval”). If Borrower is
unable to obtain such Approval by December 31, 2017, any remaining Outstanding
Balance will be repaid by Lender receiving ACH withdrawals from Borrower’s
checking account on each Trading Day. The amount of the ACH withdrawals will be
equal to the number of Trading Days remaining prior to the Maturity Date divided
by the Outstanding Balance. Borrower covenants and agrees to sign an ACH
withdrawal authorization form or other forms, instruments or agreements
necessary to authorize such withdrawals.

 

13. Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.

 

14. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.

 

15. Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 



 7 

 

 

16. Resolution of Disputes.

 

16.1. Arbitration of Disputes. By its acceptance of this Note, each party agrees
to be bound by the Arbitration Provisions (as defined in the Purchase Agreement)
set forth as an exhibit to the Purchase Agreement.

 

16.2. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any Calculation (as defined in the Purchase Agreement),
such dispute will be resolved in the manner set forth in the Purchase Agreement.

 

17. Cancellation. After repayment or conversion of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.

 

18. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

19. Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

 

20. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Note and the documents and instruments
entered into in connection herewith.

 

21. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

 

22. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).

 

23. Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

 

24. Voluntary Agreement. Borrower has carefully read this Note and has asked any
questions needed for Borrower to understand the terms, consequences and binding
effect of this Note and fully understand them. Borrower has had the opportunity
to seek the advice of an attorney of Borrower’s choosing, or has waived the
right to do so, and is executing this Note voluntarily and without any duress or
undue influence by Lender or anyone else.

 

25. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

 

[Remainder of page intentionally left blank; signature page follows]

 

 8 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

  BORROWER:       Inpixon         By: /s/ Nadir Ali   Name: Nadir Ali   Title:
CEO

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Chicago Venture Partners, L.P.

 

By: Chicago Venture Management, L.L.C., its General Partner             By: CVM,
Inc., its Manager                 By: /s/ John M. Fife         John M. Fife,
President  

 

[Signature Page to Convertible Promissory Note]

 

 

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Adjusted Outstanding Balance” means the Outstanding Balance of this Note as
of the date the applicable Fundamental Default occurred less any Conversion
Delay Late Fees included in such Outstanding Balance.

 

A2. “Approved Stock Plan” means any equity compensation plan which has been
approved by the shareholders of Borrower and is in effect as of the Purchase
Price Date, pursuant to which Borrower’s securities may be issued to any
employee, officer or director for services provided to Borrower.

 

A3. “Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Lender and reasonably satisfactory to
Borrower).

 

A4. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower. If
Lender and Borrower are unable to agree upon the fair market value of the Common
Stock, then such dispute shall be resolved in accordance with the procedures in
Section 16.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.

 

A5. “Conversion” means a Lender Conversion under Section 3 or a Redemption
Conversion under Section 8.

 

A6. “Deemed Issuance” means an issuance of Common Stock that shall be deemed to
have occurred on the latest possible permitted date pursuant to the terms hereof
in the event Borrower fails to deliver Conversion Shares as and when required
pursuant to Section 9 of the Note. For the avoidance of doubt, if Borrower has
elected or is deemed under Section 8.2 to have elected to pay a Redemption
Amount in Redemption Conversion Shares and fails to deliver such Redemption
Conversion Shares, such failure shall be considered a Deemed Issuance hereunder
even if an Equity Conditions Failure exists at that time or other relevant date
of determination.

 

A7. “Default Effect” means multiplying the Outstanding Balance as of the date
the applicable Event of Default occurred by (a) 15% for each occurrence of any
Major Default, or (b) 5% for each occurrence of any Minor Default, and then
adding the resulting product to the Outstanding Balance as of the date the
applicable Event of Default occurred, with the sum of the foregoing then
becoming the Outstanding Balance under this Note as of the date the applicable
Event of Default occurred; provided that the Default Effect may only be applied
three (3) times hereunder with respect to Major Defaults and three (3) times
hereunder with respect to Minor Defaults; and provided further that the Default
Effect shall not apply to any Event of Default pursuant to Section 4.1(b)
hereof.

 

A8. “DTC” means the Depository Trust Company or any successor thereto.

 

A9. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.

 



 Attachment 1 to Convertible Promissory Note, Page 1 

 

 

A10. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A11. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A12. “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (b) Borrower has been approved
(without revocation) by DTC’s underwriting department, (c) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program, (d) the Conversion Shares
are otherwise eligible for delivery via DWAC; (e) Borrower has previously
delivered all Conversion Shares to Lender via DWAC; and (f) Borrower’s transfer
agent does not have a policy prohibiting or limiting delivery of the Conversion
Shares via DWAC.

 

A13. “Equity Conditions Failure” means that any of the following conditions has
not been satisfied during any applicable Equity Conditions Measuring Period (as
defined below): (a) with respect to the applicable date of determination all of
the Conversion Shares would be freely tradable either under an effective
registration statement or under Rule 144 (in each case, disregarding any
limitation on conversion of this Note); (b) on each applicable Redemption Date
(the “Equity Conditions Measuring Period”), the Common Stock is listed or
designated for quotation (as applicable) on any of NYSE, NASDAQ, OTCQX, or OTCQB
(each, an “Eligible Market”); (c) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating Section 11 hereof (Lender acknowledges that Borrower shall be entitled
to assume that this condition has been met for all purposes hereunder absent
written notice from Lender); (d) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating the rules or regulations of the Eligible Market on which the Common
Stock is then listed or designated for quotation (as applicable); (e)  Borrower
shall have no knowledge of any fact that would reasonably be expected to cause
any of the Conversion Shares to not be freely tradable without the need for
registration under any applicable state securities laws (in each case,
disregarding any limitation on conversion of this Note); and (f) the Common
Stock shall be DWAC Eligible as of each applicable Redemption Date or other date
of determination.

 

A14. “Excluded Securities” means any shares of Common Stock, options, or
convertible securities issued or issuable in connection with any Approved Stock
Plan; provided that the option term, exercise price or similar provisions of any
issuances pursuant to such Approved Stock Plan are not amended, modified or
changed on or after the Purchase Price Date.

 

A15. “Free Trading” means that (a) the shares or certificate(s) representing the
applicable shares of Common Stock have been cleared and approved for public
resale by the compliance departments of Lender’s brokerage firm and the clearing
firm servicing such brokerage, and (b) such shares are held in the name of the
clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.

 

A16. “Fundamental Default” means that Borrower either fails to pay the entire
Outstanding Balance to Lender on or before the Maturity Date or fails to pay the
Mandatory Default Amount within three (3) Trading Days of the date Lender
delivers any notice of acceleration to Borrower pursuant to Section 4.2 of this
Note.

 

A17. “Fundamental Default Conversion Value” means the Adjusted Outstanding
Balance multiplied by the highest Fundamental Default Ratio that occurs during
the Fundamental Default Measuring Period.

 

A18. “Fundamental Default Measuring Period” means a number of months equal to
the Outstanding Balance as of the date the Fundamental Default occurred divided
by the Redemption Amount, with such number being rounded up to the next whole
month; provided, however, that if Borrower repays the entire Outstanding Balance
prior to the conclusion of the Fundamental Default Measuring Period, the
Fundamental Default Measuring Period shall end on the date of repayment. For
illustration purposes only, if the Outstanding Balance were equal to $125,000.00
as of the date a Fundamental Default occurred and if the Redemption Amount were
$28,500.00, then the Fundamental Default Measuring Period would equal five (5)
months calculated as follows: $125,000.00/$28,500.00 equals 4.386, rounded up to
five (5).

 

A19. “Fundamental Default Ratio” means a ratio that will be calculated on each
Trading Day during the Fundamental Default Measuring Period by dividing the
Closing Trade Price for the Common Stock on a given Trading Day by the
Conversion Price (as adjusted pursuant to the terms hereof) in effect for such
Trading Day.

 



 Attachment 1 to Convertible Promissory Note, Page 2 

 

 

A20. “Fundamental Liquidated Damages Amount” means the greater of (a) (i) the
quotient of the Outstanding Balance on the date the Fundamental Default occurred
divided by 70%, minus (ii) the Outstanding Balance on the date the Fundamental
Default occurred, or (b) the Fundamental Default Conversion Value.

 

A21. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (b) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.

 

A22. “Lender Conversion Share Value” means the product of the number of Lender
Conversion Shares deliverable pursuant to any Lender Conversion multiplied by
the Closing Trade Price of the Common Stock on the Delivery Date for such Lender
Conversion.

 

A23. “Major Default” means any Event of Default occurring under Sections 4.1(a),
4.1(c), 4.1(l), or 4.1(p) of this Note.

 

A24. “Mandatory Default Amount” means the greater of (a) the Outstanding Balance
divided by the Conversion Price on the date the Mandatory Default Amount is
demanded, multiplied by the VWAP on the date the Mandatory Default Amount is
demanded, or (b) the Outstanding Balance following the application of the
Default Effect.

 

A25. “Market Capitalization” means a number equal to (a) the average VWAP of the
Common Stock for the immediately preceding fifteen (15) Trading Days, multiplied
by (b) the aggregate number of outstanding shares of Common Stock as reported on
Borrower’s most recently filed Form 10-Q or Form 10-K.

 

A26. “Minimum Redemption Price” means $0.57 per share of Common Stock.

 

A27. “Minor Default” means any Event of Default that is not a Major Default or a
Fundamental Default.

 

A28. “OID” means an original issue discount.

 

A29. “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

 

A30. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
(including without limitation Conversion Delay Late Fees) incurred under this
Note.

 

A31. “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.

 

A32. “Trading Day” means any day on which the New York Stock Exchange is open
for trading.

 

A33. “VWAP” means the volume weighted average price of the Common stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

 

 Attachment 1 to Convertible Promissory Note, Page 3 

 

 

EXHIBIT A

 

Chicago Venture Partners, L.P.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Inpixon Date: ________________

Attn: Nadir Ali, CEO

2479 E. Bayshore Road, Suite 195

Palo Alto, California 94303

 

LENDER CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Inpixon, a Nevada corporation
(the “Borrower”), pursuant to that certain Convertible Promissory Note made by
Borrower in favor of Lender on November 17, 2017 (the “Note”), that Lender
elects to convert the portion of the Note balance set forth below into fully
paid and non-assessable shares of Common Stock of Borrower as of the date of
conversion specified below. Said conversion shall be based on the Conversion
Price set forth below. In the event of a conflict between this Lender Conversion
Notice and the Note, the Note shall govern, or, in the alternative, at the
election of Lender in its sole discretion, Lender may provide a new form of
Lender Conversion Notice to conform to the Note. Capitalized terms used in this
notice without definition shall have the meanings given to them in the Note.

 

  A. Date of Conversion:     ____________

 

  B. Lender Conversion #:    ____________

 

  C. Conversion Amount:     ____________

 

  D. Conversion Price: _______________

 

  E. Lender Conversion Shares: _______________ (C divided by D)

 

  F. Remaining Outstanding Balance of Note: ____________*

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.

 

Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:

 

Broker:     Address:   DTC#:         Account #:         Account Name:        

 

To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:

 

                       

 



 Exhibit A to Convertible Promissory Note, Page 1 

 

 

Sincerely,

 

Lender:

 

Chicago Venture Partners, L.P.

 

By: Chicago Venture Management, L.L.C., its General Partner             By: CVM,
Inc., its Manager                 By:           John M. Fife, President  

 

 

 Exhibit A to Convertible Promissory Note, Page 2 

 

 

EXHIBIT B

 

Chicago Venture Partners, L.P.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Inpixon Date: __________________

Attn: Nadir Ali, CEO

2479 E. Bayshore Road, Suite 195

Palo Alto, California 94303

 

REDEMPTION NOTICE

 

The above-captioned Lender hereby gives notice to Inpixon, a Nevada corporation
(the “Borrower”), pursuant to that certain Convertible Promissory Note made by
Borrower in favor of Lender on November 17, 2017 (the “Note”), that Lender
elects to redeem a portion of the Note in Redemption Conversion Shares or in
cash as set forth below. In the event of a conflict between this Redemption
Notice and the Note, the Note shall govern, or, in the alternative, at the
election of Lender in its sole discretion, Lender may provide a new form of
Redemption Notice to conform to the Note. Capitalized terms used in this notice
without definition shall have the meanings given to them in the Note.

 

REDEMPTION INFORMATION

 

  A. Redemption Date: ____________, 201_

 

  B. Redemption Amount:   ____________

 

  C. Portion of Redemption Amount to be Paid in Cash: ____________

 

  D. Portion of Redemption Amount to be Converted into Common Stock:
____________ (B minus C)

 

E.Closing Bid Price for Trading Day Immediately Prior to Redemption Date: (if E
is less $0.57 (as may be adjusted pursuant to the terms of the Note), the
Redemption Amount must be paid in cash)

 

  F. Conversion Price: $0.45 (used if E is greater than or equal to $0.57) (as
may be adjusted pursuant to the terms of the Note)

 

  G. Redemption Conversion Shares: _______________ (D divided by F)

 

  H. Remaining Outstanding Balance of Note: ____________ *

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Redemption Notice and such Transaction Documents.

 

2. EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)

 

  A. Market Capitalization:________________

 

(Check One)

 

  B. _________ Borrower herby certifies that no Equity Conditions Failure exists
as of the applicable Redemption Date.

 

  C. _________ Borrower hereby gives notice that an Equity Conditions Failure
has occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

 

               

 



 Exhibit B to Convertible Promissory Note, Page 1 

 

 

Please transfer the Redemption Conversion Shares, if applicable, electronically
(via DWAC) to the following account:

 

Broker:     Address:   DTC#:         Account #:         Account Name:        

 

To the extent the Redemption Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Redemption
Notice (by facsimile transmission or otherwise) to:

 

                       

 

Sincerely,

 

Lender:

 

Chicago Venture Partners, L.P.

 

By: Chicago Venture Management, L.L.C., its General Partner               By:
CVM, Inc., its Manager                 By:           John M. Fife, President  

 

 

 Exhibit B to Convertible Promissory Note, Page 2 

 